Title: Statement of Account with Thomas Carpenter, 1 July 1801
From: Carpenter, Thomas,Barnes, John
To: Jefferson, Thomas


               Thomas Jefferson Esq.
               
                  
                     
                     1801
                     To Thomas Carpenter
                     Dr.
                  
                  
                     May 1.—
                     
                     Dr C
                  
                  
                     To Facing an under Waistcoat with Silk
                     1.25
                  
                  
                     To a pr. of twilled fancy Cord Breeches, pearl buttons
                     7.25
                  
                  
                     
                        
                           
                              To Making a Coat, trimings lining and Stays for the Coachman
                              }
                           
                        
                     
                     4.—
                  
                  
                     12 plated Buttons
                     56
                  
                  
                     1⅞ yds Cloth @ 33/9
                     8.44
                  
                  
                     1¾ yds Lace @ 7/6
                     1.75
                  
                  
                     ¼ yd Crimson Cloth for facing
                     1.25
                  
                  
                     To a Spanish Waistcoat Compleat for Do.
                     4.75
                  
                  
                     To a pr twilled thicksett Pantaloons for Do.
                     6.25
                  
                  
                  
                     To a Suit compleat as above
                     for the groom
                     27.—
                  
                  
                     To a Suit Do.
                     for the Footman
                     27.—
                  
                  
                     To a Suit of Do. for John
                     26.—
                  
                  
                     June 20
                     To a Jane Jacket and Pantaloons for the Coachman
                     9.50
                  
                  
                     To a Strong fustain      Do.   for the groom
                     9.50
                  
                  
                     To a Stable Frock for the groom
                     2.25
                  
                  
                     To a Jane jacket for the footman
                     5.—
                  
                  
                     To facing four under Waistcoats with Sattin
                     6.—
                  
                  
                     Buttoning a Waistcoat and 20 Buttons
                     50
                  
                  
                     July 1
                      Altering a Coat & furnishing a Silk Collar
                     
                           2.50
                     
                  
                  
                     
                     
                     
                     $150.75
                  
                  
                     
                        for self
                     
                     
                        
                             11.  
                        
                     
                  
                  
                     
                        servts
                     
                     
                        139.75
                     
                  
               
            